DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 14 is objected to because of the following informalities: in line 2, “an core layer” should be changed to “a core layer”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 8 and 9 recite a “cloth-like” material which renders the claims indefinite since it is unclear what types of materials would be considered “cloth-like”.  For purposes of examination, cloth-like materials are considered to be fabrics, including non-woven fabrics as disclosed in the specification ([0019] of the specification).
Claim 9 depends from claim 8 and is therefore also indefinite for at least the reasons set forth above with respect to claim 8. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11 and 13-16 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Davis et al. (U.S. Patent Application Publication No. 2003/0065297 A1, cited in IDS submitted February 5, 2020).
Regarding claim 1, Davis discloses a method of forming a disposable hygiene product (Abstract of Davis, method of manufacturing disposable hygiene articles) comprising: providing a manufacturing line having a back sheet station (FIG. 3, [0085] of Davis, production line #200 includes backsheet station #202), a core layer station (FIG. 3, [0085] of Davis, production line #200 includes core station #204) and a top sheet station (FIG. 3, [0085] of Davis, production line #200 includes topsheet station #206) connected by a conveying system (FIG. 3, [0086] of Davis, production line #200 includes moving surface onto which each component is deposited); providing a back sheet at the back sheet station ([0101] backsheet #106 can be provided by backsheet feeding module which feeds a backsheet material to production line #200); providing a core layer at the core layer station (FIG. 3, [0103] of Davis, core station #204 of production line #200 includes one or more spun-bonded modules #300 and one or more melt-blown modules #400; modules would provide one or more melt-blown and/or spun-bonded layers at the core station); applying the core layer on the back sheet ([0086] of Davis, backsheet #106 deposited onto moving surface #214 and rest of components deposited on top of each other); providing a top sheet at the top sheet station (FIG. 3, [0109] of Davis, topsheet station #206 of production line #200 includes one or more spun-bonded modules #300 and one or more melt-blown modules #400; modules would provide one or more melt-blown and/or spun-bonded layers at the topsheet station); and applying the top sheet on the back sheet and core layer ([0086] of Davis, backsheet #106 deposited onto moving surface #214 and rest of components deposited on top of each other); wherein the back sheet station comprises a fluid application device configured to discharge a curtain of material to form a polymer film (FIG. 6, [0100] of Davis, backsheet station #202 includes film-forming module #500; [0098] of Davis, film forming module includes film extruding apparatus #550 which extrudes a molten stream through a slot to form a film; extrusion through a slot would form a curtain or sheet of material), wherein the back sheet comprises the polymer film ([0098] of Davis, film forming module #500 of backsheet station #202 includes film extruding apparatus #550 which extrudes a molten stream through a slot to form a film).
Regarding claim 2, Davis discloses that the fluid application device comprises a slot die extruder assembly configured to receive the material from a supply source and discharge the material from a discharge slot (FIG. 6, [0098] of Davis, film-extruding apparatus #550 includes an extrusion die #504 having a slot for extruding a molten stream #506 in the form of a film).
Regarding claim 3, Davis discloses that the fluid application device comprises a pump assembly configured to supply the fluid to the slot die extruder assembly ([0088] of Davis, extrusion module #500 can include pump #312 for creating uniform flow of melt #310).
Regarding claim 6, Davis discloses providing a cloth-like material at the back sheet station and bonding the cloth-like material to the polymer film to form the back sheet (FIG. 10, [0100] of Davis, back sheet station includes spun-bond module #300 and film-forming module #500; as shown in FIG. 10, film deposited onto spun-bonded web formed by spun-bonded module #300; depositing film on spun-bonded layer would result in bonding between the layers).
Regarding claim 7, Davis discloses a method of forming a back sheet of disposable hygiene product (Abstract of Davis, method of manufacturing disposable absorbent articles including hygiene articles; FIG. 3, [0085] of Davis, production line #200 for articles includes backsheet station #202 for forming a backsheet) comprising: positioning a back sheet station in a disposable hygiene product manufacturing line (FIG. 3, [0085] of Davis, production line #200 includes backsheet station #202), the back sheet station comprising a fluid application device (FIG. 6, [0100] of Davis, backsheet station #202 includes film-forming module #500; [0098] of Davis, film forming module includes film extruding apparatus #550 which extrudes a molten stream through a slot to form a film; extrusion through a slot would form a curtain or sheet of material); and discharging, from the fluid application device, a curtain of material to form a polymer film ([0098] of Davis, extrusion through slot of film extruding apparatus #550 to form a film would necessarily form a curtain or sheet of material).
Regarding claim 8, Davis discloses providing a cloth-like material at the back sheet station (FIG. 10, [0100] of Davis, back sheet station includes spun-bond module #300 and film-forming module #500) and bonding the cloth-like material to the polymer film to form the back sheet (FIG. 10, [0090] of Davis, bonding apparatus #342 downstream of spunbonded module #300 and film module #500).
Regarding claim 9, Davis discloses that the bonding comprises pressing the cloth-like material and the polymer film into contact with one another with one or more rollers (FIG. 10, [0090] of Davis, bonding apparatus #342 downstream of spunbonded module #300 and film module #500; [0091] of Davis, bonding facilitated by pressure applicators which include compacting rolls).
Regarding claim 10, Davis discloses that the fluid application device comprises a slot die extruder assembly configured to receive the material (FIG. 6, [0100] of Davis, backsheet station #202 includes film-forming module #500; [0098] of Davis, film forming module includes film extruding apparatus #550 which extrudes a molten stream through a slot to form a film), extrude the material in a width direction perpendicular to a machine direction (FIG. 10, [0098] of Davis, slot of film extruding apparatus #550 would necessarily be oriented perpendicular to the machine direction to form a continuous film of the material), and discharge the material from a discharge slot ([0098] of Davis, film extruding apparatus #550 extrudes a molten stream through a slot).
Regarding claim 11, Davis discloses that the fluid application device further comprises a pump assembly configured to meter the material to the slot die extruder assembly ([0088] of Davis, extrusion module #500 can include pump #312 for creating uniform flow of melt #310).
Regarding claim 13, Davis discloses a disposable hygiene product manufacturing line (Abstract of Davis, apparatus for manufacturing disposable absorbent articles including hygiene articles; FIG. 3, [0085] of Davis, production line #200 for manufacturing articles) comprising: a back sheet station (FIG. 3, [0085] of Davis, production line #200 includes backsheet station #202) comprising a fluid application device configured to discharge a curtain of material to form a polymer film (FIG. 6, [0100] of Davis, backsheet station #202 includes film-forming module #500; [0098] of Davis, film forming module includes film extruding apparatus #550 which extrudes a molten stream through a slot to form a film; extrusion through a slot would necessarily form a curtain or sheet of material), the fluid application device comprising a slot die extruder assembly ([0098] of Davis, film forming module includes film extruding apparatus #550 which extrudes a molten stream through a slot).
Regarding claim 14, Davis discloses that the disposable hygiene product manufacturing line further comprises a core layer station (FIG. 3, [0085] of Davis, core station #204) and a top sheet station (FIG. 3, [0085] of Davis, topsheet station #206).
Regarding claim 15, Davis discloses that the back sheet station, core layer station and top sheet station are connected to one another by a conveying system (FIG. 3, [0086] of Davis, backsheet #206 and rest of components deposited onto moving surface #214 which is a conveying surface).
Regarding claim 16, Davis discloses that the disposable hygiene product manufacturing line further comprises a pump assembly configured to supply the material to the slot die extruder assembly ([0088] of Davis, extrusion module #500 can include pump #312 for creating uniform flow of melt #310).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 3 above and further in view of Graham et al. (U.S. Patent No. 4,631,308).
Regarding claims 4 and 5, Davis does not specifically disclose that the pump assembly includes a gear pump as recited in claim 4 or a piston pump as recited in claim 5.  Graham, however, discloses a composition which can be used for forming protective coatings for disposable diapers (3:29-36 of Graham).  According to Graham, the coating compositions can be adhered to various substrates by employing delivery systems such as gear pumps and piston pumps and the composition can be delivered through slot dies (3:14-18 of Graham).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the coating composition of Graham to form the film and to apply the composition using a gear pump or a piston pump to the slot die in the method of Davis since Graham discloses that it was known to use gear and piston pumps to deliver such compositions for forming protective coatings for diapers.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claim 7 above and further in view of Graham.
Regarding claim 12, Davis does not specifically disclose that the material (i.e., the material used to form the polymer film) is a hot melt adhesive.  As set forth above with respect to the rejections of claims 4 and 5, however, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to apply the coating composition of Graham as a film in the method of Davis since Davis discloses that it was known to use such compositions for forming protective coatings for diapers (3:29-36 of Graham; see rejections of claims 4 and 5 above).  Graham discloses that the coating composition is also a hot melt adhesive (Abstract, 1:29-33 of Graham, coating provides good hot-melt adhesive properties).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746